DETAILED ACTION
	This Office action is based on the amendments filed June 21, 2022 for application 16/806,194.  Claims 1, 18, and 20 have been amended, claims 2 and 14 have been cancelled, and claims 21 and 22 are newly presented; claims 1, 3-13, and 15-22 are currently pending.

Allowable Subject Matter
Claims 1, 3-13, and 15-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims in this application are allowed because the prior art of record fails to disclose, either singly or in combination, the claimed orthopedic brace configured for customizable compression, the brace comprising: a shell component including a footbed portion and an upright support portion configured to support an upper calf; a plurality of inflatable cells each positioned at a different location within the shell component and configured to provide individualized compression; a control having an inlet port and a plurality of outlet ports in fluid communication with a respective one of the plurality of inflatable cells; an on-board inflation component in fluid communication with the inlet port of the control; and a support portion configured to house the control and the inflation component; wherein positioning the control to a first orientation creates a fluid path between the inflation component and a first of the plurality of inflatable cells, and positioning the control to a second orientation creates a fluid path between the inflation component and a second of the plurality of inflatable cells; and wherein the inflatable cells are configured to inflate or deflate when the control is activated to modify the individualized compression (independent claim 1), or wherein a tab is configured to receive a fastener thereby coupling the control to a support portion of the brace (independent claim 18), or wherein a wall of the control is positioned adjacent to and blocks the inlet port of the control when the control is positioned in a third orientation (independent claim 21) in combination with the other claimed limitations.
The closest prior art of record is Lakic (US Patent 5,846,063) which discloses an orthopedic brace comprising: a shell component (glove); a plurality of inflatable cells (440, 446, 450, 454, 458); a control (444/381/380) having an inlet portion (370/70) and a plurality of outlet ports (442, 448, 452, 456, 460) in fluid communication with a respective one of the plurality of inflatable cells; an on-board inflation component (410) in fluid communication with the inlet port; and a support portion (cuff) configured to house the control and onboard inflation component; wherein positioning of the control to a first orientation creates a fluid path between the inflation component and a first inflatable cell (440) of the plurality of inflatable cells, and positioning of the control to second orientation creates a fluid path between the inflation component and a second inflatable cell (446) of the plurality of inflatable cells, and wherein the inflatable cells are configured to inflate or deflate when the control is activated to modify compression (Figs. 93-98 & 108; column 30, lines 32-42 & 48-56; column 31, lines 5-9; column 32, lines 8-13 & 35-46). Although Lakic discloses several embodiment of the device including inflatable liners for use with footwear, Lakic fails to teach a shell component including a footbed portion and an upright support portion configured to support an upper calf of the user.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/28/2022